IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TERRENCE WHITMIRE,                          : No. 474 MAL 2020
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
DIANE WHITMIRE,                             :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.